RUBICON MINERALS CORPORATION Consolidated Interim Financial Statements Third Quarter ended September 30, 2011 Unaudited RUBICON MINERALS CORPORATION Consolidated Balance Sheets Unaudited (Expressed in Canadian Dollars) September 30 December 31 2010 (note 16) Assets Current assets Cash and cash equivalents (note 14) $ $ Temporary investments (note 3) Marketable securities (note 4) Accounts receivable Prepaid expenses and supplier advances Other investments (note 5) Property plant and equipment (note 6) Exploration and evaluation assets (note 7) Reclamation deposits (note 8) $ $ Liabilities and Equity Current liabilities Accounts payable and accrued liabilities $ $ Corporate income tax payable - Non-current liabilities Deferred income taxes Provision for closure and reclamation (note 9) Equity Share capital (note 10 d) Share-based payment reserve Accumulated other comprehensive income (loss) ) Deficit ) ) $ $ See accompanying notes to the consolidated financial statements Commitments (note 12) Subsequent event (note 15) Approved by the Board of Directors and authorized for issue on November 9, 2011. “David Adamson” “Julian Kemp” David Adamson, Director Julian Kemp, CA, Director - 1 - RUBICON MINERALS CORPORATION Consolidated Statements of Comprehensive Loss Unaudited (Expressed in Canadian Dollars) For the three months ended September 30 For the nine months ended September 30 (note 16) (note 16) Expenses Consulting $ Depreciation General mineral exploration Insurance Investor relations Office and rent Part XII.6 flow-through tax - - - ) Professional fees (note 11) Salaries Share-based compensation (note 10) Transfer agent and regulatory filing fees Travel and accommodation Loss before other items ) Foreign exchange losses ) Interest and other income Option fees received in excess of property costs Gain (loss) on sale of investments ) ) ) Loss before taxes ) Current income tax recovery (expense) ) - ) Deferred income tax recovery (expense) Net loss for the period ) Other comprehensive income Fair value adjustment, net of tax, on available for sale financial instruments: Temporary investments ) ) ) Other investments and marketable securities ) ) ) Realized losses (gains) on marketable securities and other investments reclassified to net loss ) Other comprehensive income(loss) for the period ) ) ) Comprehensive loss $ ) $ ) $ ) $ ) Basic and diluted loss per share $ ) $ ) $ ) $ ) Weighted average number of common shares outstanding See accompanying notes to the consolidated financial statements - 2 - RUBICON MINERALS CORPORATION Consolidated Statements of Changes in Equity Unaudited (Expressed in Canadian dollars) Number of Shares Share Capital Share-based Payments Reserve Accumulated Other Comprehensive Income/Loss Deficit Total Equity $ January 1, 2011 ) Public offering – share issuance costs - ) - - - ) Private placement - - - Exercise of options - - - Transfer to share capital on exercise of options - ) - - - Share-based payments - administration - Share-based payments - property - Share issue obligation - - Unrealized loss on available-for-sale investments - - - ) - ) Realized loss on sale of available-for-sale investments - Net loss for the nine months - ) ) September 30, 2011 ) ) Number of Shares Share Capital Share-based Payments Reserve Accumulated Other Comprehensive Income/Loss Deficit Total Equity $ January 1, 2010 ) ) Public offering – share issuance costs - ) - - - ) Exercise of options - - - Transfer to share capital on exercise of options - ) - - - Share-based payments - administration - Share-based payments - property - - Share issue obligation - - - Unrealized loss on available-for-sale investments - - - ) - ) Realized loss on sale of available-for-sale investments - Net loss for the nine months - ) ) September 30, 2010 ) ) See accompanying notes to the consolidated financial statements - 3 - RUBICON MINERALS CORPORATION Consolidated Statements of Cash Flows Unaudited (Expressed in Canadian dollars) For the three months ended September 30 For the nine months ended September 30 (note 16) (note 16) Cash provided by (used for): Operating activities Net loss for the period $ ) $ ) $ ) $ ) Adjustments for: Depreciation Share-based compensation Loss (gain) on sale of investment ) Interest and other income ) Option receipts in excess of property costs ) Reclamation deposit expensed - - - Current income tax - - Future income tax (recovery) expense ) Changes in non-cash working capital: Accounts receivable and prepaid expenses ) Accounts payable and accrued liabilities ) Cash used in operating activities ) Interest received Net cash from (used in) operating activities ) Investing activities Temporary & other investments Exploration and evaluation expenditures ) Recovery of property costs - - Expenditures on property, plant and equipment ) Proceeds on sale of available-for-sale investments Reclamation deposits - - - Net cash from investing activities ) ) Financing activities Issuance ofcommon shares, net of issue costs Net cash from financing activities Increase in cash and cash equivalents Cash and cash equivalents, beginning of the period Cash and cash equivalents, end of the period $ See Supplemental cash flow and non-cash activities (note 14) See accompanying notes to the consolidated financial statements - 4 - RUBICON MINERALS CORPORATION Notes to the Consolidated Financial Statements - Unaudited (Expressed in Canadian dollars) Nine months ended September 30, 2011 1) NATURE AND CONTINUANCE OF OPERATIONS The Company is incorporated in British Columbia, Canada and has been primarily involved in the acquisition and exploration of mineral property interests in Canada and the United States.The address of the Company’s corporate office and principal place of business is 1540-800 West Pender Street, Vancouver, BC, V6C 2V6. At the date of these financial statements, the Company has identified a potentially economic amount of mineralized material on its Phoenix Gold Project and is actively pursuing the development of this project. Although a large portion of this mineralized material has been defined as mineral resources pursuant to the criteria of National Instrument 43-101, the Company has not yet been able to define any mineral reserves on any of its properties.The ability of the Company to recover the costs it has incurred to date on its properties is dependent upon the Company being able to identify a commercial ore body, to finance its exploration and development costs and to resolve any environmental, regulatory, or other constraints which may hinder the successful development of the property.Although the Company is unaware of any defects in its title to its mineral properties, no guarantee can be made that none exist. These condensed consolidated interim financial statements have been prepared on a going concern basis which assumes that the Company will be able to realize its assets and discharge its liabilities in the normal course of business operations for the foreseeable future.The continuing operations of the Company are dependent upon its ability to continue to raise financing and to commence profitable operations in the future. 2) SIGNIFICANT ACCOUNTING POLICIES a) Basis of presentation and first-time adoption of International Financial Reporting Standards (“IFRS”) These condensed consolidated interim financial statements have been prepared in accordance with International Accounting Standard 34, Interim Financial Reporting (“IAS 34”) and International Financial Reporting Standards (“IFRS”) 1, first time adoption of IFRS, as issued by the International Accounting Standards Board, and its interpretations. Accordingly, these condensed consolidated interim financial statements do not include all of the information and footnotes required by IFRS for complete financial statements for year end reporting purposes. Results for the period ended September 30, 2011, are not necessarily indicative of future results. These are the Company’s third IFRS condensed consolidated interim financial statements for part of the period covered by the first IFRS consolidated annual financial statements to be presented in accordance with IFRS for the year ending December 31, 2011. Previously, the Company prepared its consolidated annual and consolidated interim financial statements in accordance with Canadian generally accepted accounting principles (“Canadian GAAP”). These condensed consolidated interim financial statements have been prepared on a historical cost basis except for financial instruments classified as available-for-sale, which are stated at their fair value.In addition, these condensed consolidated interim financial statements have been prepared using the accrual basis of accounting, except for cash flow information. The accounting policies set out below have been applied consistently to all periods presented and in preparing the opening balance sheet at January 1, 2010 (note 16) for purposes of transition to IFRS.The accounting policies have been applied consistently by the Company and its subsidiaries. b) Foreign Currency translation The functional and reporting currency of the Company and its subsidiaries is the Canadian dollar.Transactions in currencies other than the functional currency are recorded at the rates of exchange prevailing on dates of transactions. Monetary assets and liabilities that are denominated in foreign currencies are translated at the rates prevailing at each reporting date. Non-monetary assets and liabilities denominated in foreign currencies that are measured at fair value are re-translated to the functional currency at the exchange rate at the date the fair value was determined. Non-monetary items that are measured in terms of historical cost in a foreign currency are not re-translated.Foreign currency translation differences are recognized in profit or - 5 - RUBICON MINERALS CORPORATION Notes to the Consolidated Financial Statements - Unaudited (Expressed in Canadian dollars) Nine months ended September 30, 2011 2) SIGNIFICANT ACCOUNTING POLICIES (continued) loss, except for differences on the re-translation of available-for-sale instruments which are recognized in other comprehensive income. c) Basis of consolidation These condensed consolidated interim financial statements include the accounts of the Company and its subsidiaries.The principal subsidiaries of the Company and their place of operations at September 30, 2011 were as follows: Name of Subsidiary Place of Operation Proportion of Ownership Interest Principal Activity 691403 B.C. Ltd. British Columbia, Canada 100% Holding company 1304850 Ontario Inc. Ontario, Canada 100% Mineral property staking and sale Rubicon Alaska Holdings Inc. Alaska, United States 100% Mineral exploration Rubicon Alaska Corp. Alaska, United States 100% Property holding company Rubicon Minerals Nevada Inc. British Columbia, Canada 100% Holding company Rubicon Nevada Corp. Nevada, United States 100% Mineral exploration All material intercompany transactions and balances are eliminated on consolidation. d) Use of judgments and estimates The preparation of financial statements requires management to make estimates that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the condensed consolidated interim financial statements and the reported amounts of revenues and expenses during the reporting period.Revisions to accounting estimates are recognized in the period in which the estimate is revised and the revision affects both current and future periods. Significant areas requiring the use of estimates and assumptions relate to the review of asset carrying values and determination of impairment charges of assets and available-for-sale investments, valuation of share-based payments, recoverability of deferred income tax assets, and provision for closure and reclamation among others.Actual results could differ from those estimates. e) Cash and cash equivalents Cash and cash equivalents are comprised of cash on hand, deposits in banks and highly liquid investments having terms to maturity of 90 days or less when acquired. f) Property plant and equipment Property, plant and equipment is carried at cost, less accumulated depreciation and net accumulated impairment losses.Cost comprises the fair value of consideration given to acquire or construct an asset and includes the direct charges associated with bringing the asset to the location and condition necessary for putting it into use along with the future cost of dismantling and removing the asset. When parts of an item of property, plant and equipment have different useful lives, they are accounted for as separate items (components) of property, plant and equipment. Assets under construction are depreciated when they are substantially complete and available for their intended use, over their estimated useful lives. - 6 - RUBICON MINERALS CORPORATION Notes to the Consolidated Financial Statements - Unaudited (Expressed in Canadian dollars) Nine months ended September 30, 2011 2)SIGNIFICANT ACCOUNTING POLICIES (continued) Plant and equipment associated with mining operations is depreciated over the estimated useful lives of the assets either on a unit–of-production basis or declining balance basis at rates of 5% to 50% per annum, as appropriate.All other equipment is amortized over the estimated useful life of the assets using the declining balance method at rates of 5% to 50% per annum, as appropriate.Depreciation methods and useful lives are reviewed at each reporting date and adjusted as required. g) Exploration and Evaluation Exploration expenditures relate to the initial search for deposits with economic potential and to detailed assessments of deposits or other projects that have been identified as having economic potential. Expenditures on mineral exploration or evaluation incurred in respect of a property before the acquisition of a mineral interest are expensed, as incurred, to general mineral exploration.Once a license to explore an area has been secured, expenditures on exploration and evaluation activities are capitalized to exploration and evaluation assets and classified as a non-current asset. Mineral property acquisition costs are included in exploration and evaluation and include any cash consideration and advance royalties paid, and the fair market value of shares issued, if any, on the acquisition of the mineral property interest.Properties acquired under option agreements, whereby payments are made at the sole discretion of the Company, are recorded in the accounts when the payments are made. Exploration expenditures relate to the initial search for deposits with economic potential and to detailed assessments of deposits or other projects that have been identified as having economic potential. All capitalized exploration and evaluation expenditures are monitored for indications of impairment.Where a potential impairment is indicated, assessments are performed for each area of interest, as described in note 2(h).To the extent that exploration expenditure is not expected to be recovered, it is charged to the results of operations. Once an economically viable reserve has been determined for an area and the decision to proceed with development has been approved by the board of directors, exploration and evaluation assets attributable to that area are first tested for impairment and then reclassified to property, plant and equipment. Subsequent recovery of the resulting carrying value depends on successful development or sale of the undeveloped project. If a project does not prove viable, all irrecoverable costs associated with the project net of any impairment provisions are written off. h) Impairment At each reporting period, management reviews all assets for indicators of impairment. If any such indication exists, the recoverable amount of the asset is estimated to determine the extent of the impairment, if any. The recoverable amount is the higher of fair value less costs to sell and value in use. Fair value is determined as the amount that would be obtained from the sale of the asset in an arm’s length transaction. In assessing value in use, the estimated future cash flows are discounted to their present value. If the recoverable amount of the asset is less than its carrying amount, the carrying amount of the asset is reduced to its recoverable amount and the impairment loss is recognized in the profit or loss for that period. For an asset that does not generate largely independent cash inflows, the recoverable amount is determined for the cash generating unit to which that asset belongs. Past impairments are also considered at each reporting period and where there is an indication that an impairment loss may have decreased, the recoverable amount is calculated as outlined above to determine the extent of the recovery. If the recoverable amount of the asset is more than its carrying amount, the carrying amount of the asset is increased to its recoverable amount and - 7 - RUBICON MINERALS CORPORATION Notes to the Consolidated Financial Statements - Unaudited (Expressed in Canadian dollars) Nine months ended September 30, 2011 2) SIGNIFICANT ACCOUNTING POLICIES (continued) the impairment loss is reversed in the profit or loss for that period. The increased carrying amount due to reversal will not be more than what the depreciated historical cost would have been if the impairment had not been recognized. i) Reclamation deposits The Company maintains cash deposits, or letters of credit secured by cash deposits, as required by regulatory bodies as assurance for the funding of reclamation costs.These funds are restricted to that purpose and are not available to the Company until the reclamation obligations have been fulfilled.Reclamation deposits are designated as available for sale, are recorded at fair value and are classified as non-current assets. j) Provision for closure and reclamation Provisions for closure and reclamation obligations are recognized when a legal or constructive obligation arises. The liability is recognized at the present value of management’s best estimate of the closure and reclamation obligation. The estimate is discounted to the present value using a discount rate specific to the obligation. When the liability is initially recorded the Company capitalizes the cost by increasing the carrying amount of the related long-lived assets. Over time the liability is accreted to its present value each period, and the capitalized cost is amortized on the same basis as the related asset. Upon settlement of the liability, the Company may incur a gain or loss. k) Income taxes Deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases.Deferred tax is not recognized for temporary differences which arise on the initial recognition of assets or liabilities in a transaction that is not a business combination and that affects neither accounting, nor taxable profit or loss.Deferred tax assets and liabilities are measured using substantively enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled.Deferred income tax assets also result from unused loss carry forwards, resource related pools and other deductions.A deferred tax asset is recognized for unused tax losses, tax credits and deductible temporary differences to the extent that it is probable that future taxable profits will be available against which they can be utilized. Deferred tax assets are reviewed at each reporting date and are reduced to the extent that it is no longer probable that the related tax benefit will be realized. l) Flow-through Shares Resource expenditure deductions for income tax purposes related to exploration activities funded by flow-through share arrangements are renounced to investors in accordance with Canadian income tax legislation. The increase to share capital when flow-through shares are issued is measured based on the current market price of the Company’s common shares. The incremental proceeds related to the flow-through share premium are recorded as a liability. When the qualifying exploration expenditures are incurred and renunciation of the tax benefits to the investors has occurred, or is likely to occur, a credit to future income tax expense is recognized. m) Share capital The Company records proceeds from share issuances net of issue costs.Common shares issued for consideration other than cash, are valued based on their market value at the date the agreement to issue shares was concluded. - 8 - RUBICON MINERALS CORPORATION Notes to the Consolidated Financial Statements - Unaudited (Expressed in Canadian dollars) Nine months ended September 30, 2011 2)SIGNIFICANT ACCOUNTING POLICIES (continued) n) Financial instruments Financial assets The Company classifies its financial assets in the following categories: fair value through profit or loss, loans and receivables, and available-for-sale.The classification depends on the purpose for which the financial assets were acquired.Management determines the classification of financial assets at recognition. i. Financial assets at fair value through profit or loss Financial assets at fair value through profit or loss are initially recognized at fair value with changes in fair value recorded through income. ii. Loans and receivables Loans and receivables are non-derivative financial assets with fixed or determinable payments that are not quoted in an active market.They are classified as current assets or non-current assets based on their maturity date.Loans and receivables are carried at amortized cost less any impairment.Loans and receivables are comprised of trade and other receivables. iii. Available-for-sale financial assets Available-for-sale (AFS) financial assets are non-derivatives that are either designated as available-for-sale or not classified in any of the other financial asset categories.Changes in the fair value of AFS financial assets are recognized as other comprehensive income and classified as a component of equity.AFS assets include cash and cash equivalents, temporary investments, marketable securities, reclamation deposits and other investments consisting of shares of other entities. Management assesses the carrying value of AFS financial assets at each reporting period and any impairment charges are also recognized in profit or loss.When financial assets classified as available-for-sale are sold, the accumulated fair value adjustments recognized in other comprehensive income are included in profit or loss. Financial liabilities The Company’s financial liabilities are classified as borrowings and other financial liabilities. Borrowings and other financial liabilities are non-derivatives and are recognized initially at fair value, net of transaction costs incurred and are subsequently stated at amortized cost.Any difference between the amounts originally received, net of transaction costs, and the redemption value is recognized in the income statement over the period to maturity using the effective interest method. Borrowings and other financial liabilities are classified as current or non-current based on their maturity date.Financial liabilities include accounts payable and accrued liabilities. o) Share-based payments The Company’s Stock Option Plan allows employees and consultants to acquire shares of the Company (Note 10). Share-based payments to employees are measured at the fair value of the instruments issued and amortized over the vesting periods.Share-based payments to non-employees are measured at the fair value of the goods or services received or the fair value of the equity instruments issued and are recorded at the date the goods or services are received.If it is determined the fair value of the goods - 9 - RUBICON MINERALS CORPORATION Notes to the Consolidated Financial Statements - Unaudited (Expressed in Canadian dollars) Nine months ended September 30, 2011 2)SIGNIFICANT ACCOUNTING POLICIES(continued) or services cannot be reliably measured, the fair value of the share-based payment is measured using the Black-Scholes option pricing model. The fair value of the share based payment is recognized as an expense or exploration and evaluation asset with a corresponding increase in reserves. Consideration received on the exercise of stock options is recorded as share capital and the related reserves amount is transferred to share capital. p) Loss per share Basic loss per share is calculated by dividing the loss available to common shareholders by the weighted average number of common shares outstanding in the period.Diluted loss per share is calculated by the treasury stock method.Under the treasury stock method, the weighted average number of common shares outstanding for the calculation of diluted loss per share assumes that the proceeds to be received on the exercise of dilutive share options and warrants are used to repurchase common shares at the average market price during the period.Where the effects of including all outstanding options and warrants would be anti-dilutive, no dilution is calculated and the diluted loss per share is presented as the same as basic loss per share. 3) TEMPORARY INVESTMENTS Temporary investments consist of Government of Canada treasury bills maturing at various dates in 2011, with an aggregate carrying value and market value of $5,498,196 at September 30, 2011 (December 31, 2010 - $52,413,576) and effective interest rates of 0.68%Market value is determined from broker quotations. 4) MARKETABLE SECURITIES Marketable securities consist of investments in public company shares and have an aggregate carrying value and fair value of $3,290,131 at September 30, 2011 (December 31, 2010 - $68,408).Market values were based on quoted prices in an active market. 5) OTHER INVESTMENTS Other Investments consist of long-term investments in public company shares and have an aggregate carrying value and fair value of $997,405 at September 30, 2011 (December 31, 2010 - $1,248,472).Market values were based on quoted prices in an active market. - 10 - RUBICON MINERALS CORPORATION Notes to the Consolidated Financial Statements - Unaudited (Expressed in Canadian dollars) Nine months ended September 30, 2011 6) PROPERTY, PLANT AND EQUIPMENT The following is a summary of the changes in property, plant and equipment during the period: Assets under Construction Office Equipment Field Equipment Buildings Total $ Cost Balance, December 31, 2010 Additions - Balance, September 30, 2011 Accumulated depreciation Balance, December 31, 2010 - Depreciation for the period - Balance, September 30, 2011 - Carrying amounts Balance, December 31, 2010 Balance, September 30, 2011 7) EXPLORATION AND EVALUATION ASSETS The following is a summary of changes in exploration and evaluation assets during the period: Phoenix Gold Project Ontario Other Red Lake Properties Ontario Alaska properties, USA Nevada properties, USA Total $ Balance,December 31, 2010 Costs incurred in the period Recoveries - ) - - ) Balance, September 30, 2011 Alaska Kiska (formerly Rimfire) Option Prior to March 31, 2011, the Company held an option granted by Kiska Metals Corporation (“Kiska”, formerly Rimfire Minerals Corporation) to acquire up to a 70% interest, in certain mineral claims, in Alaska.Pursuant to the terms of this option agreement, the Company was required to expend a further US $1.1 million before November 2012 to earn an initial 60% interest. The option was not considered a core asset and was terminated on March 30, 2011, and as the Company had taken a full write down at December 31, 2010, no further loss has been recorded in the current period. - 11 - RUBICON MINERALS CORPORATION Notes to the Consolidated Financial Statements - Unaudited (Expressed in Canadian dollars) Nine months ended September 30, 2011 7)EXPLORATION AND EVALUATION ASSETS (continued) Alaska (continued) New Horizon Property During the three months ended September 30, 2011, the Company reduced the size of its 100% owned New Horizon Property from 1,303 claims (195,000 acres) to 439 claims (65,560 acres). Nevada - Utah West Kirkland Option On June 23, 2011, the Company entered into an agreement with West Kirkland Mining Inc. (“West Kirkland”) whereby West Kirkland can earn a majority interest in all the mineral rights held by Rubicon in Nevada - Utah, covering approximately 351 square miles (909 square kilometers) along theLong Canyon Trend of north eastern Nevada. West Kirkland can earn 51% of the Company’s interest in the Company’s 100% owned lands, 68% of the Company’s interest in the Company’s 75% owned lands and 60% of the Company’s interest in the Company’s less than 75% owned lands by expending US$15 million over a four year period. West Kirkland is committed to make minimum expenditures of US$2 million in the first year. On the properties where Rubicon owns a 100% interest, West Kirkland can further increase its interest to 60% by completing a pre-feasibility study or spending an additional US$4 million on exploration and development work. Red Lake Ontario Phoenix Gold Project See note 15, Subsequent Event, for a discussion of the Company’s repurchase of a pre-existing net smelter returns royalty at the Company’s Phoenix Gold Project. 8) RECLAMATION DEPOSITS The Company is required to provide financial assurance to the Ontario Ministry of Northern Development Mines and Forestry (“MNDMF”) for the reclamation and closure of the Phoenix Gold Project.As at September 30, 2011, amounts on deposit with the MNDMF were $493,000. On October 17, 2011, subsequent to the period end, the Company submitted an amended closure plan and placed a further $1,193,224 on deposit with the MNDMF as additional financial assurance for reclamation of future site development.This increased the total financial assurance on deposit with the MNDMF to $1,686,224. Additional deposits may be required as site development or other factors cause increases in closure amount estimates. 9) PROVISION FOR CLOSURE AND RECLAMATION The Company’s provision for closure and reclamation is for its Phoenix Gold project which is currently at the advanced exploration stage. Closure and reclamation activities related to this project will include land rehabilitation, demolition of buildings and processing facilities, ongoing care and maintenance and other costs. The estimated closure costs based on the current condition of the site were inflation adjusted to the estimated date of site remediation and then discounted back to the period end using an estimate of the Company’s risk free rate. The current value of the future liability is $490,388 (December 31, 2010 - $394,392). Changes to this provision during the year are as follows: Balance December, 31, 2010 $ Accretion Revision of estimate Balance September 30, 2011 $ - 12 - RUBICON MINERALS CORPORATION Notes to the Consolidated Financial Statements - Unaudited (Expressed in Canadian dollars) Nine months ended September 30, 2011 10) SHARE CAPITAL a) Stock Options The Company’s incentive stock option plan was approved by its shareholders on June 28, 2011.The plan authorizes the Company to issue up to 7.25% of the number of issued and outstanding shares as incentive stock options to directors, officers, employees and consultants of the Company.Pursuant to Toronto Stock Exchange rules, a stock option plan must be approved by the shareholders when adopted and thereafter any unallocated options under the plan must be approved by the shareholders every three years. Under the plan, there are no required vesting terms for options.The term of each grant shall be no greater than 10 years from the date of grant.The option price shall be no less than the fair market value of the Company’s shares on the date of the grant. The following is a summary of the changes in the Company’s outstanding stock options: Nine Months Ended September 30, 2011 Year Ended December 31, 2010 Number of Options Weighted Average Exercise Price Number of Options Weighted Average Exercise Price $ $ Balance at the beginning of the period Granted Exercised ) ) Expired/Cancelled ) ) Outstanding, end of the period (1) Exercisable, end of the period At September 30, 2011, the weighted-average remaining contractual life of stock options outstanding is 2.88 years (2010 – 3.12 years) b) Summary of stock optionsoutstanding: September 30, 2011 Option Price Range Number Outstanding Weighted Average Price Weighted Average Life $ (Years) $
